DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
2.	Applicant's arguments filed 01/22/2021 have been fully considered but they are not persuasive. 
Applicant (page 14 of the Response) states  “…as discussed during the interview with the Examiner, Guo paragraph 170 teaches that an actual RSRP is transmitted with differential RSRPs. In contrast, independent Claims 1, 16, 31, and 40 all transmit differential RSRPs without an actual RSRP.”

Examiner agrees with Applicant that  [0170] of Guo discloses encoding and transmission of differential RSRPs and an actual RSRP, however believes that the language of the independent claims does not preclude encoding and transmitting additional information in addition to performing the claimed “encoding a difference between each two adjacent reference signal received powers of the ordered list of reference signal received powers., wherein each encoded reference signal receiver power of the encoded ordered list of reference signal received powers is a difference between two different reference signal received powers;”.

.

Claim Rejections - 35 USC § 102
3.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

4.	The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

5.	Claims 1-2, 15-16, 31-32, 39-40 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Guo et al. (U.S. 2018/0219664)(provisional applications 62/476277, 62/489695, 62/532931 support the portions cited below).
With respect to claim 1, Guo et al. disclose: determining a reference signal received power corresponding to each beam of a plurality of beams to result in a set of determined reference signal received powers ([0106], [0109]-[0110] refer to the disclosed “the UE can be configured to measure and monitor one or more TRP Tx beams conveyed in downlink reference signal”, step 930 of Fig. 9. [0106] discloses i1, Ci2, Ci3, C-i4 (in terms of measured RSRP)); encoding a difference between each two adjacent reference signal received powers of the ordered list of reference signal received powers to result in an encoded ordered list of reference signal received powers (approximate middle of [0170] refer to the determined differences (differential) Δ2, Δ3, Δ4  between adjacent Cix of the list or in the lower portion of [0170] reporting Δ3, Δ2, Δ1. Regarding the claimed encoding refer to the disclosed  “The UE can be requested to use (7 bits for P1), 3 bits for Δ2 4 bits for Δ3 and 5 bits for Δ4 “. Also [0143]-[0144] discussing variable bit width used for reporting the differential RSRP. The representation of the differential RSRPs using bits corresponds to the claimed “encoding”), wherein each encoded reference signal received power of the encoded ordered list of reference signal received powers is a difference between two different reference signal received powers (refer to encoded bits for Δ2 for Δ3  Δ4  for the example where P1 is reference or encoded bits for Δ3, Δ2, Δ1 with P4 being the reference. Refer to lines 14-end of [0170] two examples of encoding the difference between two different reference signal received powers (as Δx) note there is a typo regarding the difference Δ3 in the first example) and transmitting the encoded ordered lists of reference signal received powers (reporting the differential RSRP (and RSRP)  by the UE involves transmitting the encoded ordered list of reference signal received 

With respect to claim 2, Guo et al. disclose: wherein encoding the difference between each two adjacent reference signal received powers of the ordered list of reference signal received powers comprises using variable length encoding to encode the difference between each two adjacent reference signal received powers of the ordered list of reference signal received powers (lines 9-10, 16-29 of [0170], 3 bits for Δ2 4 bits for Δ3 and 5 bits for Δ4. Additionally refer to  [0143]).

With respect to claim 15, Guo et al. disclose: wherein the plurality of beams comprise channel state information reference signal beams, synchronization signal block beams, or a combination thereof (at least  CSI-RS beams [0081], but based on the first sentence of [0182] also SS beams).

Claim 16 is rejected based on the rationale used to reject claim 1 above and refer to at least [0005] of Guo et al. disclosing the UE comprising a transceiver and a processor (configured to perform the functions of the processor of claim 16 and the transmitter (of the transceiver) performs the claimed “transmits”).

Claims 31, 40 are rejected based on the rationale used to reject claim 1 and from the point of view of the BS which receives the report transmitted by the UE.
Claims 32, 39 is rejected based on the rationale used to reject claims 2, 15 above.
 
Claim Rejections - 35 USC § 103
6.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

7.	Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over Guo et al. (U.S. 2018/0219664) in view of Yerramalli et al. (U.S. 2019/0007946)(provisional application 62/526121 supports the portions cited below).
With respect to claim 5, Guo et al. do not disclose: further comprising reducing 
the ordered list of reference signal received powers to reference signal received powers greater than a predetermined threshold reference signal received power.
	In the same field of endeavor, wireless communications, Yerramalli et al disclose: 
reducing an ordered list of (channels) to (channels) with reference signal received powers greater than a predetermined threshold reference signal received power (lines 6-10 of [0096] refer to the removal of entries from the list based on reference signal received power, and last sentence of [0092]).
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the UE of Guo et al. to reduce the ordered list of reference signal received powers (e.g. of [0170]) to reference signal received powers greater than a predetermined threshold reference signal received power by .

8.	Claims 6-7, 35-36 are rejected under 35 U.S.C. 103 as being unpatentable over Guo et al. (U.S. 2018/0219664) in view of Yoon et al. (U.S. 2019/0200249)(at least provisional application 62/488859 supports the portions cited below) 
With respect to claim 6, Guo et al. do not disclose: receiving information
indicating a relative transmission power between channel state information reference signal resources and synchronization signal blocks.
	In the same field of endeavor, Yoon et al. disclose: receiving information
indicating a relative transmission power between channel state information reference signal resources and synchronization signal blocks ([0382], the where the “considering a transmission power difference between”…is interpreted as the claimed “receiving” for example internally as part of the calculation for the channel quality. [0379]. Alternatively refer to [0183] where the power difference is received by the UE from the BS)
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to determine the RSRP of the beams by considering a received  power difference between CSI-RS and SS blocks (E.g. refer to Fig. 12 of Guo et al.) as taught by Yoon et al. ([0379], [0382]).
With respect to claim 7, modified Guo et al. disclose: wherein the information indicating the relative transmission power between the channel state information reference signal resources and the synchronization signal blocks comprises a power offset between the 

Claims 35-36 is rejected based on the rationale used to reject claims 6-7 above.

Allowable Subject Matter
9.	Claims 3-4, 8-13, 33-34, 37-38 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.


Conclusion
10.	Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of 

Contact Information
11.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to SOPHIA VLAHOS whose telephone number is (571)272-5507.  The examiner can normally be reached on M 8:00-4:00, TWRF 8:00-2:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, SAM K AHN can be reached on 571-272-3044.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access 


SOPHIA  VLAHOS
Examiner
Art Unit 2633



/SOPHIA VLAHOS/Primary Examiner, Art Unit 2633                                                                                                                                                                                                        02/19/2021